DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments filed 05/12/2021 have been entered. Accordingly, the objection of claim 3 is withdrawn.

Please note claim 1 recites “103mol/m3” the “3’s: should be superscripted.

Applicant’s arguments filed 05/12/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach or suggest the claimed crosslink density as the applied prior art references fail to recognize crosslink density is a result-effective variable. Furthermore, applicant argues that the claimed range of crosslink density is critical. Applicant further maintains that the prior art references do not teach or suggest the claimed amount of inorganic filler. Applicant argues that Iijima expressly discloses a negative effect of having great than 40 parts by weight thus teaching away from a filler amount of 60 or more. Applicant further argues that prior art references must be considered in their entirety, including portions that would lead away from the claimed invention.

In regards to applicant argument of criticality, it is noted that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296. Furthermore, it is noted that at a minimum, data points outside the claimed range, within the claimed 3 mol/m3. However, the data provided in the examples and comparative examples do not provide data points across the breadth of the claimed range. As discussed previously, the claims are further drawn to broader ranges of the different compositional components. Thus it is maintained that a clear trend from provided data cannot be drawn. And the provided evidence is not commensurate in scope to the claimed invention.	
	As further noted previously, the examiner agrees that the MPEP sets forth that patent references are relevant as prior art for all they contain and that it is taught that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Iwaida discloses compositional proportions for a thermosetting composition in which the amount of filler can be up to 65 parts by weight based on total weight of the composition. The motivation to have this amount of inorganic filler being to lower the gloss value and to enhance properties of adhesion and hardness of the composition (column 15, lines 20-25). Iijima is not relied upon for a teaching of filler amount. However even though Iijima teaches exceeding 40 parts by weight of silica filler is undesirable because of deteriorations of the strength or printability of the composition (column 3, lines 50-65), 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781